Citation Nr: 1704557	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to August 1945, and died in April 2005.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The September 2005 rating decision denied service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  The appellant appealed, but in an April 2006 decision, the RO determined that she was not the surviving spouse.  Thereafter, in a May 2009 decision, the RO denied the appellant's claim to reopen the issue of her status as a surviving spouse for the purpose of VA benefits.  The appellant appealed and, thereafter, in a January 2014 decision, the Board reopened the claim and determined that the criteria were met for recognition of the appellant as the surviving spouse of the Veteran.  Subsequently, a May 2014 statement of the case was then issued denying service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thereafter, the appeal was perfected to the Board, which still is considered to stem from the initial September 2005 rating decision.

In February 2016, the Board requested an advisory expert medical opinion from a Veteran's Health Administration (VHA) internal medicine specialist to assist in the adjudication of these matters.  38 C.F.R. § 20.901.  The internist's opinion was received in August 2016.  In October 2016, the appellant was furnished with a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Subsequently, an October 2016 statement from the appellant and a December 2016 brief from her representative were submitted.

The Board notes that although additional evidence was received subsequent to the May 2014 statement of the case, including statements from the appellant and the Veteran's prior treatment records, the Board finds that the additional evidence is either not pertinent to the present claims, or is cumulative and duplicative of that already of record.  Thus, a remand for RO consideration is not necessary for these two claims.  See 38 C.F.R. § 20.1304(c).

As noted in the decision below, should the appellant and her representative wish to motion for CUE in a prior Board decision, they are referred to the regulations at 38 C.F.R. § 20.1400, et seq., for the procedures for filing such a motion.


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The death certificate lists the immediate causes of death as acute myocardial infarction, coronary atherosclerosis and end stage renal disease.  Contributing conditions were noted as thrombosis in the right internal jugular and brachial veins.

2.  At the time of his death, service connection was in effect for subtotal gastrectomy, duodenal ulcer, posttraumatic stress disorder (PTSD), incision hernia, malaria and left humerus fracture and abrasions.

3.  It is not shown that the Veteran's service-connected disabilities were a principal or contributory cause of his death.

4.  It is not shown that the disease processes leading to the Veteran's death had their onset during, or were otherwise related to, his active military service or service-connected disability.

5.  The Veteran was not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding his death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2016).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Service Connection for the Cause of the Veteran's Death

Legal Criteria

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The appellant is seeking to establish that the Veteran died as a result of his service-connected disabilities.  Specifically, she asserted in the November 2005 statement that the Veteran had PTSD and the medication he was taking to treat his PTSD was a contributing factor in his death.

The Veteran died in April 2005.  The death certificate lists the immediate causes of death as acute myocardial infarction, coronary atherosclerosis and end stage renal disease.  Contributing conditions were noted as thrombosis in the right internal jugular and brachial veins.  Among other disabilities, the Veteran was service connected for PTSD effective March 11, 1991, with a 10 percent rating.

In order to determine if the medications the Veteran took for his PTSD contributed to his death, the Board requested an advisory medical opinion from a VHA internal medicine physician in February 2016.  The opinion was received in August 2016.

The internist indicated that after review of the file, it is less likely as not that any disability arising from the Veteran's active service caused or contributed substantially or materially to his death.  He indicated there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific Veteran's case that supports a causal or aggravation relationship between his service-connected conditions and his causes of death.

The physician further stated it is less likely as not that any of the Veteran's service-connected disabilities proximately caused or aggravated the myocardial infarction, coronary atherosclerosis, end stage renal disease, or any other of the Veteran's contributing causes of death.  The examiner again stated that there is neither evidence in the medical literature, consensus in the medical community or evidence in this case that supports a cause or aggravation between these conditions.  He stated although there is an association between PTSD and some of the medications the Veteran used for treatment of the conditions which caused death, causation/aggravation has not been established.

The Board accords great probative weight to the August 2016 physician's expert medical opinion.  The examiner provided a complete rationale, as well as clear conclusions with supporting references to medical literature and the medical community in general.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VHA medical expert did acknowledge an association between PTSD and the medications the Veteran was taking for his heart and renal conditions; however, he noted it is less likely as not that there is a causal relationship existed between the service-connected PTSD and the heart and renal conditions that led to his death.  Further, the Board notes there are no contrary medical opinions of record supporting a connection between PTSD (including medications for such) and the cardiovascular or renal diseases.

In reaching this conclusion, the Board has considered the lay evidence of record.  As noted, the November 2005 statement from the appellant indicated there may have been a connection between the Veteran's PTSD medication and his death.  While the Board notes the appellant's opinion, a potential connection between the Veteran's usage of medications for PTSD and the etiology of his heart and renal diseases are not subject to lay observation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the cause of the Veteran's death and any relationship between PTSD medication and the disease processes leading to death, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board finds the opinions of the August 2016 medical expert to be significantly more probative than the appellant's lay assertions.

The above aspect of the claim is the primary contention set forth by the appellant.  To the extent reasonably raised, it is also not shown that any of the Veteran's service-connected disabilities (subtotal gastrectomy, duodenal ulcer, PTSD, incision hernia, malaria and left humerus fracture and abrasions) was the principal or contributory cause of his death. Moreover, it is not shown that the disease processes leading to the Veteran's death had their onset during, or were otherwise related to, his active military service or service-connected disability.

In summary, it is not shown that the Veteran's service-connected disabilities, including medications required for PTSD, caused or resulted in his death.  The Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  The weight of competent medical evidence is against a connection between his PTSD medication and his death.  Therefore, the benefit-of-the-doubt rule does not apply as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Despite the Veteran's honorable service during World War II, service connection for the cause of his death is not warranted.

B.  Entitlement to DIC under 38 U.S.C.A. § 1318

Legal Criteria

Under 38 U.S.C.A. § 1318 (a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error (CUE)) was not in receipt of compensation but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  The total disability rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(c).

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for CUE in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  The Board notes that a theory of "hypothetical entitlement" would permit the Board to adjudicate a claim for DIC benefits on a hypothetical basis without regard to claim filing or claim dispositions during the veteran's lifetime.  However, case law has established that "hypothetical entitlement" is not a viable theory under 38 U.S.C.A. § 1318 (or 38 U.S.C.A. § 1311).  See, e.g., Moffit v. McDonald, 776 F.3d 1359 (Fed. Cir. 2015); Kernea v. Shinseki, 724 F.3d 1374 (Fed. Cir. 2013); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Analysis

In this case, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding his death.  As noted above, at the time of the Veteran's death, he was service connected for subtotal gastrectomy, duodenal ulcer, PTSD, incision hernia, malaria and left humerus fracture and abrasions.  The combined disability rating was 60 percent.  Further, the Veteran was in receipt of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities at the time of his death.  However, he did not receive a TDIU for a period of at least ten years immediately preceding death.  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

The appellant's claim is essentially that the Veteran should have been in receipt of a TDIU for at least ten years prior to his death in April 2005 and that his entitlement to a TDIU should not have been stopped by VA in 1985.  A January 2015 statement from the appellant indicated that the Veteran did receive 100 percent disability benefits for ten straight years prior to his death.  She went on to state that he received 100 percent disability benefits from his service discharge date until his death.  She also noted there was a period when an executive order may have reduced his VA benefits but it was for approximately one month only and that his benefits should not have been reduced.  The Board notes these statements are factually inaccurate, as discussed below.

An April 2015 representative's statement indicated the Veteran's service-connected conditions were severe enough in 1973 to allow for an award of a TDIU for 13 years.  He noted the Veteran had been treated for a behavioral health condition for many years post-service, and that he was later diagnosed with anxiety due to his long history of surgeries for his service-connected ulcer and hernia conditions.  He reiterated the appellant's contention that the 1985 reduction was in error and that the Veteran's entitlement to a TDIU should have continued.  He stated the Veteran had not worked since 1973 and was incapable of performing substantially gainful employment due to his service-connected disabilities.

A review of the record shows that the Veteran was in fact granted entitlement to a TDIU from March 1, 1973 to November 1, 1985.  An August 1985 rating decision indicated that a previous history of duodenal ulcer was not present at that time and his entitlement to a TDIU was stopped November 1, 1985.  The Veteran filed an August 1985 notice of disagreement.  VA issued a December 1985 statement of the case and the appeal was perfected to the Board.  The Board denied the TDIU claim in September 1986.  This occurred prior to the existence of judicial review of Board decisions.  Thereafter, in an August 1998 rating decision the RO granted entitlement to a TDIU effective July 27, 1998.  As noted, the Veteran received TDIU benefits until his death on April 4, 2005.  The record reflects he received benefits for a TDIU for less than seven years prior to his death and thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

The appellant and her representative appear to raise CUE in the August 1985 rating decision regarding the termination of TDIU.  However, the August 1985 rating decision was subsumed by the Board's September 1986 decision and no request for revision based on CUE exists as a matter of law with respect to that RO decision.  See 38 C.F.R. § 20.1104.  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant may not challenge the original RO determination as containing CUE.  See Manning v. Principi, 16 Vet. App. 534, 540 (2002).  Thus, a CUE theory under 38 C.F.R. § 3.22 is not valid in this manner.

Accordingly, the appellant and her representative are referred to the regulations at 38 C.F.R. § 20.1400, et seq., for the procedures for filing a motion of CUE in a Board decision, which would be the sole avenue for collaterally attacking the 1985 TDIU termination.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in this case.  The Veteran received entitlement to a TDIU from March 1, 1973 to November 1, 1985, and from July 27, 1998 until April 4, 2005, his death.  Although the Board is sympathetic to the appellant and acknowledges her contentions in this case, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted as a matter of law based on the current state of the record.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


